Citation Nr: 0731056	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-24 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
disability compensation in the amount of $26,859.60, to 
include whether the overpayment was properly created.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1974 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 determination of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's request 
for waiver of recovery of an overpayment of VA disability 
compensation in the amount of $26,859.60.    

In August 2004, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.   

In June 2006, the Board remanded the case to the RO for 
additional development.  In that remand, the Board noted that 
following the decision of the Committee on Waivers in April 
2003, the veteran was notified that his indebtedness had 
increased by $4,254.13, which amounted to a total overpayment 
of VA compensation benefits of $31,113.73.  The RO's 
Committee on Waivers, however, has not specifically 
considered this additional overpayment, and in a June 2003 
statement the veteran indicated that he was "at a loss to 
understand" how he owed so much.  This statement may be 
construed liberally as a request for waiver of the additional 
overpayment, and therefore the matter is referred to the RO 
for its further appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.




REMAND

According to the determination by the Committee on Waivers in 
April 2003, the overpayment of $26,859.60 in this case was 
created as a result of a retroactive reduction of disability 
compensation to the rate of 10 percent, effective in February 
2002, due to the veteran's incarceration on a felony 
conviction.  The Committee also indicated that a stepchild of 
the veteran's was retroactively removed from his award.  Both 
changes reportedly created the overpayment of $26,859.60.  
  
As noted in the previous Remand of June 2006, the veteran has 
questioned the validity of the amount of the overpayment, and 
the case was returned to the RO in part for an accounting 
that would include identifying the exact period of the 
overpayment and the rate of compensation used to calculate 
the overpayment.  A computer-generated audit report, dated in 
March 2007, was sent to the veteran in a supplemental 
statement of the case in April 2007; however, the audit 
report does not clearly show how the $26,859.60 overpayment 
was calculated and is not accompanied by any interpretative 
statements.  The report in fact indicates that the total 
amount of overpayment is in excess of $42,000, covering a 
period from 1995 to the present.  

In short, the record does not contain adequate information to 
determine whether the overpayment amount is correct.  It 
appears that the overpayment period begins in February or 
March 2002 and ends in January 2003, in regard to the 
reduction made to the veteran's award on account of his 
incarceration.  It is not clear whether the $26,859.60 
overpayment includes any amounts from an award adjustment 
from the retroactive removal of a stepchild.  While the 
Committee on Waivers referenced this action in its April 2003 
decision, other records in the claims file suggest that the 
action to remove the stepchild created an additional 
overpayment of $4,254.13, for which the veteran was notified 
in April 2003, subsequent to the notification of the 
Committee's waiver request denial.  Such discrepancies should 
be reconciled in the completion of another audit.  



Furthermore, an updated financial status report is needed, 
particularly in view of intervening events such as the 
veteran's return to prison in January 2005.  In that regard, 
the veteran's current mailing address should be sought, 
particularly in light of the fact that an August 2007 letter 
from the Board to the veteran was returned as undeliverable.  

Accordingly, the case is REMANDED for the following action:

1.  Prepare an audit of the veteran's 
disability compensation account, clearly 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran for that period only, 
and the reason(s) behind the creation of 
the $26,859.60 overpayment.  Any 
additional overpayments created in the 
veteran's account, such as the $4,254.13 
debt about which he was notified in April 
2003, should not enter into the 
accounting.  Once compiled, associate the 
audit report with the claims folder, and 
send a copy to the veteran after 
obtaining his current mailing address.  

2.  Request an updated VA Form 5655, 
Financial Status Report, from the 
veteran.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for waiver of recovery of 
an overpayment, to include the issue of 
whether the overpayment was properly 
created.  If the decision remains adverse 
to the veteran, the RO should provide him 
with a Supplemental Statement of the Case 
and the opportunity to respond.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

